              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 KEVIN MICHAEL BOON-BEY,
 A.S.B., a minor child, K.M.B., a
 minor child, K.M.B., JR., a minor
 child, P.I.H., a minor child, and                  Case No. 19-CV-985-JPS
 S.M.B., a minor child,

                      Plaintiffs,

 v.
                                                                   ORDER
 AUDREY SKWIERAWSKI and
 RYAN SANSON,

                      Defendants.


       The Plaintiff, Kevin Michael Boon-Bey (“Boon-Bey”), along with five

of his minor children, filed a complaint against Defendants Audrey

Skwierawski (“Judge Skwierawski”), a Milwaukee County Circuit Court

judge, and Ryan Sanson (“Sanson”), a Milwaukee County prosecutor,

alleging there are jurisdictional defects in a state juvenile court proceeding

involving the minor children. Judge Skwierawski is the presiding judge in

that case and Sanson is the prosecutor.

       Specifically, the Plaintiffs allege that (1) Judge Skwierawski acted

beyond her authority when she ordered that Boon-Bey undergo a

competency evaluation in that case, and (2) the state court does not have

jurisdiction over the juvenile court proceeding because Boon-Bey is a tribal

member of the Choctaw Musgokee Yamassee Nation, and his children are

tentative members, meaning that the case must be transferred to a tribal

court under the Indian Child Welfare Act (“ICWA”). (Docket #1 at 9–13);
see also 25 U.S.C. § 1901 et seq. They ask that this Court stop the prosecution

of the juvenile proceeding in Milwaukee County and transfer it to the

Choctaw Musgokee Yamassee Nation Tribal Court. (Docket #1 at 13). In

addition, they seek an injunction against the Defendants from ever

“prosecuting or attempting to prosecute the Plaintiffs,” the return of “all

property of the Plaintiffs,” and a “payment yet to be determined by federal

statute to the Plaintiffs.” Id.

       On October 15, 2019, the Defendants filed a motion under Federal

Rule of Civil Procedure Rule 12(c) for judgment on the pleadings on the

grounds     of   Eleventh     Amendment         immunity,      judicial   immunity,

prosecutorial immunity, qualified immunity, and failure to state a claim

upon which relief can be granted. (Docket #14). Citing to a transcript of the

juvenile court proceeding that Plaintiffs attached to their complaint,

Defendants explain that Boon-Bey raised the issue of his alleged tribal

membership in the state court and Judge Skwierawski found that the ICWA

did not apply. See (Docket #1-3 at 24). They also explain that the “Choctaw

Muskogee Yamassee Nation” is not an Indian tribe recognized by the

United States Bureau of Indian Affairs, and there is no Choctaw Musgokee

Yamassee Nation Tribal Court located in Lancaster, California, as the

Plaintiffs allege.

       On October 25, 2019, the Plaintiffs responded to the Defendants’

motion by filing a mostly incoherent document titled “Objection.” (Docket

#16). In it, the Plaintiffs insist that their tribe is real, stating that the Principal

Chief of the West Coast Choctaw Musgokee Yamassee Nation, Rawsheed

Stone Coyote Patton, affirms “We are a people of treaty.” (Docket #16 at 2).

This statement is footnoted by reference to several treaties and other legal

documents, none of which relate to a Choctaw Musgokee Yamassee Nation.


                                     Page 2 of 4
       The Plaintiffs’ complaint, and the arguments they make in

opposition to the Defendants’ motion, are frivolous. The myriad problems

with the complaint are not limited to the deficiencies the Defendants have

identified. For example, as a threshold matter, the Plaintiffs have not

invoked the subject-matter jurisdiction of the federal court; they present no

cognizable federal claim, and the parties are not diverse.

       Furthermore, this Court has no authority to dismiss, review, or

otherwise interfere with the state court case. See In re Campbell, 264 F.3d 730,

731 (7th Cir. 2001) (observing that as a general matter, federal courts lack

authority to “control or interfere with state court litigation”); Lewis v.

Anderson, 308 F.3d 768, 771–72 (7th Cir. 2002) (“Lower federal courts do not

have jurisdiction to conduct direct review of state court decisions.”). The

complaint asks this Court to directly interfere with the Milwaukee County

Circuit Court proceeding by overturning the judge’s decisions to order a

competency evaluation and to decline to transfer the case to tribal court.

This Court lacks jurisdiction to do what the Plaintiffs ask.

       Next, even if the Court did have subject-matter jurisdiction to hear

this case, the minor children would have to be dismissed; their father,

proceeding pro se, cannot bring claims on their behalf. See Elustra v. Mineo,

595 F.3d 699, 705 (7th Cir. 2010) (a parent may not sue on his child’s behalf

without counsel).

       As to the arguments made in the Defendants’ motion for judgment

on the pleadings, nothing in the Plaintiffs’ “objection” gives the Court a

reason to disagree with the Defendants. The Plaintiffs failed altogether to

respond to the Defendants’ arguments regarding immunity; that alone is

sufficient to warrant dismissal of any claim for damages. See Alioto v. Town

of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (a plaintiff forfeits his claim when


                                  Page 3 of 4
he effectively abandons the litigation by not responding to alleged

deficiencies in a motion to dismiss). The Plaintiffs’ only response to the

Defendants’ argument regarding failure to state a claim is a laundry-list

citation to (irrelevant) treaties and statutes purporting to establish the

existence of the Choctaw Musgokee Yamassee Nation. The Plaintiffs have

not established their membership in a recognized Indian tribe, and even if

they had, they do not tie that fact to any cognizable claim.

       Finally, because allowing the Plaintiffs to amend their complaint—

something for which they did not ask—would be futile, the Court will

dismiss this case in its entirety.1

       Accordingly,

       IT IS ORDERED that the Defendants’ motion for judgment on the

pleadings (Docket #14) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 30th day of October, 2019.

                                        BY THE COURT:




                                        J.P. Stadtmueller
                                        U.S. District Judge




       1
         This is not the Court’s first encounter with Boon-Bey’s frivolous
litigation. He advanced similar arguments about his alleged tribal
membership in Case No. 19-CV-1006-JPS (E.D. Wis.), which the Court
dismissed for, inter alia, failure to state a claim.

                                      Page 4 of 4
